DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on September 13, 2022 has been entered.
Claims 3-19 are pending and an action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muchnick (US 4,282,793) in view of Matsuyuki et al. (US 7,612,273 B2).
Claim 16: Muchnick discloses a drumhead for a percussion instrument comprising a membrane formed of a membranous material which is woven or knitted (column 2 lines 60-61), and includes a struck head portion (central portion) configured as a striking face to be struck by a performer and an outer periphery (peripheral flange) located on an outer circumferential side of the struck head portion (column 3 lines 7-14), as can be seen from FIG.-2A.  A frame only formed of a resin material, wherein the outer periphery of the membrane is fixed on the frame, and the membrane and the frame are integrally formed in an embedding relation (column 3 lines 11-13).  This reference fails to disclose the membranous material to be a mesh material, the frame to comprise an inner circumferential portion, where the resin material enters holes of the mesh material of the membrane, and an outer circumferential portion, where the membrane is not formed.
	However Matsuyuki et al. teaches a drumhead for a percussion instrument, where a membrane formed of a membranous material is knitted mesh, and a frame (head framework 5b) comprises an inner circumferential portion where the membrane is bonded to the frame (column 6 lines 31-34) and an outer circumferential portion, where the membrane is not formed, as can be seen from FIGURE 5.  
Given the teachings of Matsuyuki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percussion instrument disclosed in Muchnick with providing the membranous material to be a mesh material, the frame to comprise an inner circumferential portion where the membrane is bonded to the frame and an outer circumferential portion, where the membrane is not formed.  The resin material of the frame then would enter holes of the mesh material of the membrane when integrally formed.  Doing so would “provide the advantageous result that the volume of the acoustic musical note that the [membrane] generates through vibration is small” as taught in Matsuyuki et al. (column 4 lines 63-65).
Claim 17: Muchnick modified by Matsuyuki et al. discloses a percussion instrument as stated above, where a cylindrical shell portion (body 20) is shown in FIG.-1 of Muchnick having an upper opening (open end 16), where the drumhead is stretched to be installed over the opening (column 4 lines 2-8).
Claim 18: Muchnick modified by Matsuyuki et al. discloses a percussion instrument as stated above, where the struck head portion of the membrane is shown in Matsuyuki et al. to be formed exclusively of a mesh material knitted out of synthetic resin threads (column 3 lines 56-58). 
Claim 19: Muchnick modified by Matsuyuki et al. discloses a percussion instrument where the membrane is formed of mesh material, as stated above.  FIG.-2A of Muchnick shows a struck head portion (horizontal portion) of the membrane (26) extending across open end (16), and frame (annular ring 30) embedded only to an outer edge of the membrane (column 4 lines 17-24).  Therefore the resin material of the frame does not enter the struck head portion of the membrane.

Allowable Subject Matter
Claims 3-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3: The prior art does not teach nor suggest a percussion instrument, comprising an annular frame formed of a resin material, wherein an outer periphery of a membrane of a drumhead is fixed on the frame, the membrane and the frame are integrally formed by injection molding, and  the membrane is formed by a mesh material, a plurality of tightening bolts that fix a frame to the shell portion while imparting tension to the struck head portion, wherein the frame comprises a plurality of bolt holes that allow the tightening bolts to be inserted thereinto.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 4-15 depend from claim 3 and therefore inherit all allowed claim limitations.

Response to Arguments
Applicants’ arguments filed September 13, 2022 have been fully considered but they are not persuasive.  
Applicants state on page 9 of the response that “it should be well-learned in the art that a mesh material (of Matsuyuki) has a higher elasticity than the Mylar film (of Muchnick)”.  Although the physical structure of an object can influence its degree of elasticity, e.g. how thin it is made, number of layers, etc., an object’s elasticity is based on the material of the object.  An object made from rubber and being formed as two thin woven (mesh) layers would have higher elasticity than a same sized object made from metal and being formed as two thin woven (mesh) layers.  The fact that the drumhead taught in Matsuyuki et al. is made of a material that is knitted into a mesh orientation, does not necessarily mean it has a higher elasticity than a Mylar film drumhead, as suggested by applicants. Matsuyuki et al. does not teach a drumhead formed of Mylar film, but instead one that is knitted out of synthetic resin threads (column 3 lines 56-58).  Matsuyuki et al. teaches that a drumhead having a high elasticity produces unpleasant sounds (column 3 lines 62-65), and further teaches providing two layers of mesh for the drumhead in order to withstand a stronger tension applied to the drumhead (column 4 lines 1-5).  Therefore the woven mesh drumhead taught in Matsuyuki et al. is intended to be strong, without having a high elasticity.  It should be noted that Muchnick describes a drumhead which is impregnated with resin (column 4 lines 17-19) to increase the strength of the drumhead, whereas the drumhead described in Matsuyuki is formed of knitted synthetic resin threads (column 3 lines 56-58).  The combination of Muchnick and Matsuyuki et al. then properly renders applicants’ claim 16 obvious.
On page 10, applicants state that “the above point of views [from the Interview Summary] conflict with POINT 6 of this final Office action” since “the cited reference Matsuyuki is cited for the mesh material”.  However an object which is made of mesh material does not describe what kind of material it is made from, but instead how the material is arranged within the object, i.e. in a mesh orientation.  Many different materials can be arranged in a mesh orientation without changing the chemical composition of the material.  The interview summary was intended to explain that Matsuyuki et al. taught a drumhead in which the materials used were arranged in a mesh orientation.  The reference was not relied on to teach the type of materials used as the drumhead.  This is consistent with the previous and present rejections, and therefore the combination of Muchnick and Matsuyuki et al. is proper to render applicants’ claim 16 obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        October 20, 2022